Citation Nr: 1629663	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-36 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence exists to reopen a claim for service connection of the Veteran's hypertension.


REPRESENTATION

Veteran represented by:	J. Michael Woods


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1966 to October 1970, and from July 1972 to June 1992.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefit sought on appeal.

The Board is aware that the Veteran has submitted a notice of disagreement with respect to a February 2015 rating decision denying an increased rating and earlier effective date for the Veteran's post-traumatic stress disorder (PTSD).  Since this filing, the Veteran has been provided with a statement of the case, but the Veteran did not perfect an appeal of these issues, and so the claims are not before the Board at this time.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  

The issue of service connection of the Veteran's hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Service connection of the Veteran's hypertension was originally denied by the AOJ in a rating decision dated in February 1993, and the Veteran did not perfect an appeal of this decision.  

2. Evidence added to the record since February 1993 includes cardiovascular treatment records, a diagnosis and service connection of diabetes mellitus and of post-traumatic stress disorder (PTSD), and medical literature suggesting a connection between hypertension and both PTSD and exposure to herbicide.

3. The evidence added to the record since February 1993 is not cumulative or redundant of the evidence included in the record at the time of prior decision, and the evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection of his hypertension.  


CONCLUSION OF LAW

1. The February 1993 rating decision that denied the Veteran's claim for service connection of hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection of hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

As the Board's decision to reopen the Veteran's claim of entitlement to service connection is completely favorable, no further notice or assistance is required on this question, and any deficit with respect to either duty is harmless to the Veteran.  However, consideration of the merits of such claim is deferred pending additional development.

II. Analysis

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  One exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513(1992).

That being the relevant law on this question, the Board has reviewed the February 1993 rating decision.  In this decision, the AOJ stated that the Veteran's service treatment records did not contain a diagnosis of hypertension while the Veteran was in military service.  The AOJ also discussed the Veteran's own statements regarding any history of hypertension upon separating from service.  The AOJ specifically discussed no other evidence.  

However, since the February 1993 rating decision denying the Veteran service connection, the Veteran has been diagnosed and service connected for both PTSD and diabetes mellitus.  Additionally, the Veteran submitted medical literature on June 30, 2016 which indicates that the onset of PTSD may be clinically related to the onset or severity of hypertension.  The Veteran has also submitted statements and clinical literature in November 2014 asserting that his hypertension may be caused by exposure to Agent Orange while he was serving in active military service.  Thus, the record now contains three potential points of service connection of the Veteran's hypertension which were not previously considered by VA, along with supporting clinical literature.  

Because these possible theories of entitlement, and any supporting clinical evidence, were not offered until well after the February 1993 rating decision, there is little question that the evidence is new and material to the question of service connection.  It is also quite clear that this evidence is not redundant or cumulative.  Thus, the Board finds that the record does contain sufficient evidence to reopen the Veteran's claim for service connection of his hypertension.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection of hypertension is reopened; the appeal is granted to this extent only.



REMAND

In light of the foregoing, the Board finds that a remand is necessary in this case in order to provide the Veteran with complete due process of his claim.  Specifically, a remand is necessary in this case in order to afford the Veteran with a VA medical examination of his hypertension, in order to determine the etiology and severity of his disability.  38 U.S.C.A. § 5103A(d) states that VA is required to obtain a medical examination of a given disability when "such an examination or opinion is necessary to make a decision on the claim."  

In this case a medical examination and opinion specific to the Veteran is necessary in order to fairly decide this claim.  As was stated above, since the Veteran's initial adjudication of this claim, he has developed both PTSD and diabetes mellitus, and both of these disabilities have been granted service connection.  Furthermore, the record contains medical literature intimating a possible connection between PTSD and hypertension.  Accordingly, a medical examination and opinion is necessary in this case in order to provide evidence, specific to the Veteran, regarding the etiology of his disability.

Since the initial adjudication of this, the Veteran has also asserted that his hypertension may be caused by exposure to Agent Orange while on active duty.  While hypertension is not a disability which is subject to a presumption of service connection under 38 C.F.R. § 3.307, 3.309, service connection may still be established because of exposure to herbicide through a showing that it is at least as likely as not that a nexus exists between the Veteran's exposure and his hypertension.  Furthermore, the record contains medical literature in support of such a nexus, generally, and so a medical examination and opinion evidence on this assertion is also necessary in order for VA to fully adjudicate the Veteran's claim for service connection of his hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Schedule for the Veteran for a medical examination of his hypertension with an appropriately qualified medical professional in order to assess the etiology and severity of the Veteran's condition.  In scheduling this examination, the examiner should be provided with access to the Veteran's entire claims file, and that claims file should be reviewed in its entirety by the examiner prior to offering any opinion.

In conducting this examination, the examiner should review the Veteran's documented medical history and conduct any examinations necessary to fully and fairly offer an opinion with relation to the Veteran's hypertension.  The examiner is asked to offer an opinion on the following questions:

a) Is it at least as likely as not that the Veteran's hypertension is causally or etiologically related to his military service, to include exposure to herbicide while in active military service?

In addressing this question, the examiner is asked to offer specific discussion of the medical literature in the claims file on the topic of herbicide exposure, which was offered by the Veteran in November 2014.

b) Is it at least as likely as not that the Veteran's hypertension is causally or etiologically related to his service connected PTSD?

In addressing this question, the examiner is asked to offer specific discussion of the medical literature on this topic, which was offered by the Veteran in July 2016.

c) Is it at least as likely as not that the Veteran's hypertension is causally or etiologically related to his service connected diabetes mellitus?

d) Is it at least as likely as not that the Veteran's hypertension is aggravated by his service connected PTSD?

In answering this question, the examiner is reminded that aggravation is defined as a permanent worsening of the disability in question, beyond the natural progression of the disorder.

e) Is it at least as likely as not that the Veteran's hypertension is aggravated by his service connected diabetes mellitus?

The examiner should support any and all conclusions or opinions with clear and precise reasoning and rationale, with reference to evidence of record that the examiner felt relevant to the conclusion or opinion.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran, and his representative, should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


